Citation Nr: 1546556	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  10-31 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral lower leg disability other than peripheral neuropathy, to include as secondary to inservice herbicide exposure and service-connected diabetes mellitus.

2.  Entitlement to an evaluation in excess of 10 percent for posttraumatic stress disorder.

3.  Entitlement to special monthly compensation based on a need for the regular aid and attendance of another person or being housebound.

4.  Entitlement to specially adapted housing or a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty form May 1967 to May 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In February 2013, the Board issued a decision which denied the Veteran's claim for an increased evaluation for posttraumatic stress disorder (PTSD), and remanded the remaining issues on appeal for additional development.  The Veteran timely appealed the Board's decision concerning his PTSD evaluation to the United States Court of Appeals for Veterans Claims (Court).  Based on a December 2013 Joint Motion for Remand (Joint Motion), the Court issued a June 2014 Order remanding this matter for additional consideration.

In June 2014, the Board issued a decision which again denied the Veteran's claim for an increased evaluation for PTSD.  The Veteran timely appealed this decision to the Court.  In May 2015, pursuant to a Joint Motion, the Court issued an Order remanding this matter back for additional consideration.


VACATE

VA regulations provide that an appellate decision may be vacated by the Board at any time upon the request of the Veteran or his representative, or on the Board's own motion when there has been a denial of due process.  38 C.F.R. § 20.904(a) (2015).  Here, the Court remanded the claim of entitlement to an increased rating for PTSD on appeal, based on the May 2015 Joint Motion.  Accordingly, in order to 

prevent prejudice to the Veteran, that part of the June 2014 decision of the Board that denied entitlement to an increased rating for PTSD must be vacated, and a new decision will be entered as if the June 2014 decision by the Board had never been issued.


REMAND

The Veteran is seeking service connection for a bilateral lower leg disability other than peripheral neuropathy, to include as secondary to inservice herbicide exposure and service-connected diabetes mellitus.  He is also seeking an increased evaluation for PTSD; entitlement to special monthly compensation based on a need for the regular aid and attendance of another person or being housebound; and entitlement to specially adapted housing or a special home adaptation grant.

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

I.  Evaluation for PTSD

The Veteran's most recent VA examination for PTSD was conducted in April 2009.  Given the passage of time, as well as the concerns expressed in the Joint Motion filed with the Court, the RO must request that the Veteran identify all treatment providers he has seen during the course of this appeal, and then schedule the Veteran for the appropriate examination to determine the current severity of his PTSD.  38 C.F.R. § 3.159(c)(4)(i); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).

II.  Remaining Issues

In February 2013, the Board remanded the case for additional development on the issues of entitlement to service connection for a bilateral lower leg disability other than peripheral neuropathy, to include as secondary to inservice herbicide exposure and service-connected diabetes mellitus; entitlement to special monthly compensation based on a need for the regular aid and attendance of another person or being housebound; and entitlement to specially adapted housing or a special home adaptation grant.  The RO has not completed the requested development concerning these issues.  Accordingly, the RO must complete the development directed in the Board's February 2013 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, including all treatment providers he has seen during the course of this appeal.  

Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment or other sources.  

All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records 

the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must then be afforded the appropriate VA examination to determine the current severity of his service-connected PTSD.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings necessary to rate the Veteran's service-connected PTSD must be reported in detail.  The examiner must comment upon the presence or absence, frequency, and severity of the Veteran's anxiety and depression symptoms to include: affect; speech; panic attacks; ability to understand complex commands; short- and long-term memory; judgment; abstract thinking; motivation; mood; ability to establishing and maintaining effective work and social relationships; suicidal and/or homicidal ideations; obsessional rituals; ability to function independently, appropriately, or effectively; impulse control; neglect of personal appearance and hygiene; ability to adapt to stressful circumstances; delusions or hallucinations; general behavior; persistent danger of hurting self or others; ability to perform activities of daily living; and orientation.  The examiner must also enter a complete multi-axial evaluation, and assign a Global Assessment of 

Functioning score, together with an explanation of what the score represents in terms of his psychological, social, and occupational functioning.   

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  The RO must ensure that all development requested within the Board's February 2013 remand has been completed.

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

